DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

This action is responsive to claims filed 03/30/2021 and Applicant’s request for reconsideration of application 15/184496 filed 03/30/2021.
Claims 10-16 have been examined with this office action.

Based on the examiner’s review of the disclosure of the present application, the examiner presently has no suggestions which will overcome the Alice 35 USC § 101 rejection as found in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant introduces new matter to claim 10. Applicant amended claim 10 recite the limit (or an equivalent) "an external weather data measuring system”. There is no disclosure of an external weather data measuring system. The applicant relies on paragraphs [0005][0027-0028] for support. However, these paragraphs describe in the specification as “The historical weather data  is stored in database 16 or retrieved from external data source 5”. Nothing in the specification indicates that the external data source is a weather data measuring system but, instead, a database of historical data. As such, the amended claims 10 adds new matter as claimed and is rejected along with any claims which depend therefrom fail to comply with the written description requirement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 10-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of forecasting the value of a weather-based structured financial product without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 2 and all claims which depend from it are directed toward an method and independent claim 10 and all claims which depend from it are directed toward a system. Thus, all claims are directed toward one of the four categories of invention that Congress deemed to be the appropriate subject matter of a patent. 

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 

Specifically, claim 10 comprises inter alia the functions or steps of “weather forecast, for establishing forecasted weather data based on multi-year historical weather data and long-term weather forecast data covering one or more months and to store the forecasted weather data as multiple sets of forecasted weather data for subsequent time periods assigned to their respective time period:
weather reference, for calculating reference weather data at least including temperature data from historical weather data at least including temperature data retrieved for a defined time period and a defined geographical area by applying a stochastic time series model to the historical weather data without using forecasted weather data in determining the reference weather data, wherein, the forecasted weather data is determined using a daily anomaly method, the long-term weather forecast data being provided in a form of ensemble forecasts, and the ensemble forecasts being combined with reference climatology data,
wherein the reference climatology data represents a specified number of years of historical data and includes historical trend data and seasonal pattern data, and
wherein the forecasted weather data is thus generated through recomposition of deterministic weather data and an ensemble of possible forecasts for the defined time period;
weighting, for calculating weighted forecasted weather data from the multiple sets of forecasted weather data wherein each set of forecasted weather data is weighted by a weighting factor having a value that increases from one-time period to a next subsequent time period, wherein for the historical weather data a cumulative distribution of a daily temperature in the defined time period is determined, wherein quantile levels are determined, the quantile levels corresponding to cumulative values including terciles of the cumulative distribution of the historical weather data form the long-term weather forecast data, and the cumulated distribution for the forecasted weather data being established by downscaling the cumulated distribution of the historical weather date using the quantile levels determined from long term weather forecast data;
calculating a forecasted weather index at least including an average temperature, a cumulative temperature a number of heating degree days or a number of cooling degree days for the defined time period and a defined geographic area from the forecasted weather data, wherein a type of index is defined by a respective parameter of the financial product to be forecasted, and calculating a forecast value of the structured financial product based on forecasted weather data for a defined time period and a defined geographical area, wherein the forecast value is calculated by applying structural parameters of the financial product to the forecasted weather index determined from the forecasted weather data;
referencing, for calculating a reference weather index at least including an average temperature, a cumulative temperature a number of heating degree days or a number of cooling degree days for the defined time period and the defined geographic area from the reference weather data, wherein a type of index is defined by a respective parameter of the financial product to be forecasted, and calculating a reference value of the structured financial product based on the reference weather data, wherein the reference value is calculated by applying the structural parameters of the financial product to the reference weather index determined from the reference weather data;
calculating a ranked probability score for the reference weather data by integrating a cumulative distribution function of the reference weather data, and calculating a ranked probability score for the forecasted weather data, by integrating a cumulative distribution function of the forecasted weather data representing an actual relevant weather situation, calculating a quality indicator, indicative of a forecasting quality associated with the forecasted weather data, based on the forecasted weather data and the reference weather data, wherein the quality indicator is calculated as a ranked probability skill score from the ranked probability score for the forecasted weather data and the ranked probability score for the reference weather data, the ranked probability skill score indicating accuracy of the forecast of the weather data compared to the reference weather data according to a percentage of improvement in accuracy of the forecast weather data over the reference weather data; and 
value forecasting, for calculating the value of the financial product from the reference value and from the forecast value weighted by the quality indicator, thus providing a forecast with improved accuracy, wherein influence of the forecasted value on the calculated value of the financial product is adjusted, and wherein a predicted value is a put option value, VforeCasted-put, that is specified by:
V forecasted-put = E[min (max((Pstrike - forecasted) ' Ptickj 0); Piimit)], in which
Pstrike is a strike price value of the weather-based structured financial product,
Ptick is a tick price value of the weather-based structured financial product,
P|imit is a limit price value of the weather-based structured financial product, and forecasted represents a random variable which follows a distribution of a forecasted weather index, wherein
forecasted represents a random variable which follows a distribution of a forecasted weather index, wherein
the forecasted weather data includes a first cumulative distribution function of temperature data determined from multi-year historical temperature data and from long term temperature forecast data covering one or more months;
the weather reference calculates the reference weather data and determines a second cumulative distribution function of temperature data by applying a stochastic time series model to the historical temperature data;
the value forecasting calculates the forecast value by applying structural parameters of the financial product to a forecasted weather index determined from the first cumulative distribution function;
the referencing calculates the reference value by applying structural parameters of the financial product to a reference weather index, determined from the second cumulative distribution function;
the calculating a quality indicator calculates a first ranked probability score based on the first cumulative distribution function, calculates a second ranked probability score based on the second cumulative distribution function, and calculates the quality indicator as a ranked probability skill score from the first ranked probability score and the second ranked probability score; and
the value forecasting calculates tire value of the financial product from the reference value and from the forecast value weighted by the quality indicator, and a display for displaying the calculated quality indicator and calculated value of the financial product”.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Forecasting the value of a structured financial product is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits involving displaying data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a computer (processor, memory, and a network), a external weather data measuring system (unspecified), and a display. However, the use of these additionally elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, and a network. However, the use of these additionally elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [page 5, lines 19-26] [page 7, lines 5-21]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 11-16, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Claim Interpretation – Preamble
According to MPEP 2111.02, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett- Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588,591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). Specific instances of such statements of intended use are identified within the prior art rejection as found in this office action. However, it is incumbent on the applicant to positively recite the claim boundaries.

Claim Interpretation - “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related”
The applicant has used to phrase “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related” throughout the claims. Claim limitations that employ these phrases between claim elements are given their broadest reasonable interpretation of “any association or relationship between said claimed elements”. 

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations directed toward the abstract concepts of calculating the financial product are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 112 and 35 U.S.C. 101, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: The Examiner respectfully disagrees with Applicant’s arguments. The “external weather data measuring system” are claimed at a high level of generality and are not supported in the present application. Paragraph [0028] states that “The historical weather data and the long-term weather forecast data are provided, for example, by a forecasting service provider such as the European Center for Medium range Weather Forecasting (ECMWF) for the defined time period and geographical area”. Thus, the specification merely cite the use of historical weather data and the long-term weather forecast data and not a measurement system. Thus, applicant’s agreements directed toward improvements to the underlying measurement technology is not supported by applicant’s disclosure.
Regarding applicants argument that “McRO decision provides the general guidance that claims that “achieve an improved technological result in conventional industry practice” are patent eligible. The Court’s decision was not specific to the particular underlying circumstances of the claims in that particular case, but stated that as long as claims offer an improved technological result in a conventional industry practice, they fall under the McRO ruling”, the examiner argues that the present application does not improve any technology. In McRo, claims were directed to a method of automatically animating lip synchronization and facial expression of animated characters. The claimed method used a set of rules to define values for transitioning between facial expressions as a function of sequences of sounds in the speech of animated characters. The court held that the claims were specifically “limited to rules with specific characteristics” and that “the incorporation of the claimed rules, not the use of the computer” improved the existing animation process. However, in the present case, the claimed invention is not even remotely similar to improving animation synchronization. Hence, McRo is readily distinguishable from the present claims. With regard to applicant’s argument that the present claimed invention offers an improvement to the operation of the computing device itself in terms of more accurate calculation and therefore includes the “significantly more” that imparts patent-eligibility, the examiner disagrees. The present application merely uses the computing device as a tool to implement the abstract concepts of the claims. It is the use of the specific calculation which provides increased accuracy and quality of the forecasted values and not the use of the computer. 
Regarding applicant’s arguments directed toward Prong Two of Step 2A, that the claimed invention offers an improvement, to a conventional industry practice, the examiner argues that this is not the standard for patent eligibility under 2019 PEG Prong Two of Step 2A. The examiner maintains that the claims here do not improve the computer itself, make an improvement to a technology, or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. The claims merely apply the use of a computer to the judicial exception. Again, forecasting the value of a structured product is the judicial exception which is merely applied on a computer used as a tool. The quality is improved based on the calculations, not the computer. 
As has been previously addressed, the fact that the claims are based on “measured weather data” does not make patent ineligible subject matter patent eligible since the particulars as to the measurement of weather data are claimed and disclosed at a high level of generality. Any improved accuracy of the “use” of measured weather data is in the calculation of the financial product. 
Regarding arguments directed toward step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use. The cited claims limits are those of the abstract idea and not additional elements. As such, the examiner maintains the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Egi (PGPub No. US 20040064255 A1) teaches a system, a method, a program, and a computer-readable medium are provided for estimating meteorological quantities. In one example, the method comprises acquiring estimation conditions for meteorological quantities including historical data of meteorological quantities such as temperature and amount of rainfall observed in the past; acquiring an estimation period for estimating meteorological quantities at an estimation point; acquiring a number of times for a simulation; acquiring long-range weather forecast data provided by the Meteorological Agency for the meteorological quantities during the estimation period at the estimation point; creating a meteorological time-series model for the meteorological quantities during the estimation period at the estimation point based on acquired historical data of meteorological quantities and acquired long-range weather forecast data; conducting for the number of times the simulation using the meteorological time-series model; and outputting a meteorological quantities estimation result based on the simulation using the meteorological time-series model.
Nikitin (PGPub No. US 20030187621 A1) teaches a method, computer program, and system for real-time signal analysis providing characterization of temporally-evolving densities and distributions of signal features of arbitrary-type signals in a moving time window by tracking output of order statistic filters (also known as percentile, quantile, or rank-order filters). Given a raw input signal of arbitrary type, origin, or scale, the present invention enables automated quantification and detection of changes in the distribution of any set of quantifiable features of that signal as they occur in time. Furthermore, the present invention's ability to rapidly and accurately detect changes in certain features of an input signal can also enable prediction in cases where the detected changes associated with an increased likelihood of future signal changes.
Parker (PGPub No. US 20040230519 A1) teaches model and method for pricing, procuring, negotiating or transferring weather insurance policies, contracts and derivatives. The model includes bilateral or multilateral pricing and transfer of weather risk and is comprised of weather data transformed utilizing extraction of historical weather data, including weather measures, such as precipitation, wind speed, temperature and sunshine hours, subsequently providing the data to a database, operating on the values in the database utilizing a computer and software, and transforming the result into a pricing schedule. The model utilizes deviations from actual weather measures versus normal, average or predicted measures. The weather data may include high, low, actual, median or average values covering a selected period or point in time for weather conditions including temperature, wind speed and precipitation, or a tradable index and method for weather futures, comprised of weather data transformed, into an index which is tradable in the financial, weather derivative or insurance markets.
Krishnamurti (US Patent No. US 6535817 B1) teaches a superensemble is developed using a plurality of forecasts from a variety of weather and climate models. Along with observed analysis fields, these forecasts are used to derive statistics on the past behavior of the models. These statistics, combined with future forecasts of the models, enables the construction of a superensemble forecast. More specifically, given a set of past model forecasts, the present invention uses a multiple regression technique to regress the model forecasts against observed fields. Least-squares minimization of the difference between the model and the analysis field is used to determine the weights of each model component at any geographic location and vertical level. Therefore, the superensemble generates a model that combines the historical performance of forecasting data from multiple models at a large number of geographic areas or regions. Furthermore, the superensemble model can combine the historical performance of multiple models in forecasting one weather condition at any geographic location.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
04/19/2021